DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Mach-Zehnder-type interferometric system of Claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recites that “the rOPD Assembly comprises a light-rotating element arranged to rotate the first light beam by approximately 90º about the direction of travel thereof, the first light beam being rotated after a first refraction and before a second refraction.” This phrase is not correct, because if the rotation of a light beam occurs about its direction of travel, then the light beam is actually not rotated. It rather appears from the description that the off-axis light beam - one having a non zero receiving angle – should be rotated about the direction of travel of the on-axis 'ideal' beam, see paragraph [0039]. This is namely what enables the swap between the X and Y axes discussed in paragraph [0053] in connection with equation (6). Does the applicant mean that the light-rotating element is arranged to rotate the first light beam around an axis that is approximately 90º about the direction of travel thereof, the first light beam being rotated after a first refraction and before a second refraction? Correction is required.
The phrases “an X-axis pivotable refractor” and “a Y-axis pivotable refractor” in claims 3, 5, 11, and 12 is vague and renders the claim indefinite. There is no reference as to the orientation of the X-axis and Y-axis with respect to the beam nor the rest of the system. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The phrases “sequential path length modulation” claim 18 is vague and renders the claim indefinite and leaves the reader in doubt as to the meaning of the actual structural technical features to which it is supposed to refer, thereby rendering the definition of the subject-matter of said claim unclear. Specifically, it is not clear whether the path length modulation is meant to occur (i) sequentially in time, (ii) sequentially along an optical path - meaning that one of the light beams traverses the first rOPD and then the second one -, or (iii) separately for the first and the second light beam in their own optical path - meaning that the first and second arm of the interferometer each has its own rOPD. Further, the terms “concatenated” or “concatenation” does not have a defined meaning in the present context, in particular in terms of structural technical features of the otherwise not further specified "rOPD assemblies", thereby rendering the definition of the subject-matter of said claim unclear. Moreover, the claim specifies a “pathlength discrepancy function” which is undefined and it is unclear how it relates to the “path length modulation." Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The phrases “concatenated” or “concatenation” claim 19 is vague and renders the claim indefinite as they do not have a defined meaning in the present context, in particular in terms of structural technical features of the otherwise not further specified "rOPD assemblies", thereby rendering the definition of the subject-matter of said claim unclear. Moreover, the claim specifies a “pathlength discrepancy function” which is undefined and it is unclear how it relates to the “path length modulation." Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The phrase “pathlength discrepancy function” claim 20 is vague and renders the claim indefinite as it does not have a defined meaning in the present context and it is unclear how it relates to the “path length modulation." Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 2, 3, and 19, thereby containing all the limitations of the claims on which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mudge (US 8,717,573 B1).
Regarding Independent Claim 1, Mudge discloses a scanning interferometric system (Figs. 1, 3, 4) comprising:
an aperture (element 115; and col. 2, l. 55-61) that receives an incident light beam at a receiving angle (see Fig. 3, θfa);
a beam splitter (element 125; and col. 2, I. 62-67) configured to split the incident light beam into a first beam and a second beam (inherent property of a beam splitter);
a first and a second reflector (reflective elements M1, M2; col. 3, I. 1-20) arranged to reflect the first beam and second beam, respectively, towards a combining optical element (col. 3, I. 21-24); and
a refractive Optical Path Difference (rOPD) assembly (element D1) interposed between the beam splitter and the first reflector (see figures; col. 3, I. 1-10);
wherein the rOPD Assembly comprises a pivotable retractor able to pivot about an axis extending substantially perpendicular to a direction of travel of the first beam (Figs. 1, 4 and col. 3, I. 1-7; col. 4, I. 56-col. 5, I. 35) in order to induce and alter a difference in path length between the first beam and the second beam, thereby phase-shifting the first beam relative to the second beam (inherent property); and
the combining optical element is configured to emit an output beam having an interference pattern induced by the phase-shifted first beam and the second beam interfering with one another (col. 3, I. 21-24);
further wherein the interference pattern contains a phase discrepancy with a magnitude dependent upon the receiving angle of the incident light beam, the phase discrepancy being induced during refraction of the first light beam (the presence of element D1 necessarily introduces such a phase discrepancy);
the aperture has a critical receiving angle, such that incident light having a receiving angle greater than the critical receiving angle subsequently results in the phase discrepancy in the interference pattern of the output beam having magnitude sufficient to render a produced interference pattern illegible, invisible or otherwise undetectable (such a critical angle exists for all interferometers, i.e., it would miss the reflectors); and
the rOPD Assembly refracts the first light beam an even number of times with the phase discrepancy being a vector sum of a first phase discrepancy induced by a first refraction and a second phase discrepancy induced by a second refraction (see Figs., element D1 is used in the same way as retractor 118 of the application);
the rOPD Assembly being configured such that the first phase discrepancy is substantially opposite in direction to the second phase discrepancy, a portion of the first and second phase discrepancies cancelling one another out to decrease magnitude of the phase discrepancy (element D1 is used in the same way as retractor 118 of the application).
Regarding Claim 6, Mudge discloses the system of claim 1 wherein both the first beam and the second beam are refracted an even number of times by the rOPD Assembly (see Figs. 1, 3, and 4, the rOPD comprises elements D1 and D2).
Regarding Claim 13, Mudge discloses the system of claim 1, wherein the combining optical element is the beam splitter, such that the system is a Michelson-type interferometric system (see Figs. 1, 3, and 4).
Regarding Independent Claim 18, Mudge discloses an interferometer (Figs. 1, 3, 4) comprising at least a first and second rOPD assembly (elements D1 and D2) interposing between a beamsplitter (element 125; and col. 2, I. 62-67) and a first and second reflector (reflective elements M1, M2; col. 3, I. 1-20),
the rOPD assemblies being configured for sequential path length modulation of a first and second light beam and being concatenated such that their respective pathlength modulation effect is mutually reinforced by the concatenation, in that a total path length modulation is a sum of the path length modulation of the first rOPD assembly and the second rOPD assembly (as they both contribute to Optical Path Difference);
wherein the second rOPD assembly is further configured so that its associated pathlength discrepancy function at least partially cancels an associated pathlength discrepancy function of the first rOPD assembly (using piston shear to compensate for plate shear, col. 1, l. 66, col. 9, l. 10-11).

Regarding Independent Claim 19, Mudge discloses an interferometer (Figs. 1, 3, 4) comprising two or more rOPD assemblies (elements D1 and D2) interposing between the beamsplitter (element 125; and col. 2, I. 62-67) and retro reflecting mirrors (reflective elements M1, M2; col. 3, I. 1-20), and concatenated such that a pathlength modulation effect of both is mutually reinforced by the concatenation (as they both contribute to Optical Path Difference); and
a beam redistribution element between the concatenated elements which bijectively reassigns directions within the beam, such that directions which undergo a positive pathlength discrepancy in the first rOPD assembly are mapped to directions which undergo a negative pathlength discrepancy in the second rOPD assembly, thereby providing at least a partial cancellation of an overall pathlength discrepancy function of the system (using piston shear to compensate for plate shear, col. 1, l. 66, col. 9, l. 10-11).
Regarding Independent Claim 20, Mudge discloses an interferometer as per claim 19, wherein the second rOPD assembly is further configured so that its associated pathlength discrepancy function at least partially cancels an associated pathlength discrepancy function of the first rOPD assembly (using piston shear to compensate for plate shear, col. 1, l. 66, col. 9, l. 10-11); and
cancellation of the path length discrepancy function of the system is provided through a combination of cancellation by the beam redistribution element and cancellation by the configuration of the second rOPD assembly (using piston shear to compensate for plate shear, col. 1, l. 66, col. 9, l. 10-11).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Copner (US 2002/0154314 A1).
Regarding Independent Claim 18, Copner discloses an interferometer (Figs. 2, 5a, 6, or 7) comprising at least a first and second rOPD (240, 540, 640, or 740 and 250, 550, 650, or 750) assembly interposing between a beamsplitter (210, 510, 610, 710) and a first and second reflector (230, 530, 630, or 730 and 220, 520, 620, or 720),
the rOPD assemblies being configured for sequential path length modulation of a first and second light beam and being concatenated such that their respective pathlength modulation effect is mutually reinforced by the concatenation, in that a total path length modulation is a sum of the path length modulation of the first rOPD assembly and the second rOPD assembly (as they both contribute to Optical Path Difference);
wherein the second rOPD assembly is further configured so that its associated pathlength discrepancy function at least partially cancels an associated pathlength discrepancy function of the first rOPD assembly (250, 550, 650, or 750 compensate for 240, 540, 640, or 740, [0037], [0043], [0061], [0073]).
Regarding Independent Claim 19, Copner discloses an interferometer interferometer (Figs. 2, 5a, 6, or 7) comprising two or more rOPD assemblies (240, 540, 640, or 740 and 250, 550, 650, or 750) interposing between the beams beamsplitter (210, 510, 610, 710) and retro reflecting mirrors and concatenated such that a pathlength modulation effect of both is mutually reinforced by the concatenation (230, 530, 630, or 730 and 220, 520, 620, or 720); and
a beam redistribution element between the concatenated elements which bijectively reassigns directions within the beam, such that directions which undergo a positive pathlength discrepancy in the first rOPD assembly are mapped to directions which undergo a negative pathlength discrepancy in the second rOPD assembly, thereby providing at least a partial cancellation of an overall pathlength discrepancy function of the system (250, 550, 650, or 750 compensate for 240, 540, 640, or 740, [0037], [0043], [0061], [0073]).
Regarding Independent Claim 20, Copner discloses an interferometer as per claim 19, wherein the second rOPD assembly is further configured so that its associated pathlength discrepancy function at least partially cancels an associated pathlength discrepancy function of the first rOPD assembly (250, 550, 650, or 750 compensate for 240, 540, 640, or 740, [0037], [0043], [0061], [0073]).; and
cancellation of the path length discrepancy function of the system is provided through a combination of cancellation by the beam redistribution element and cancellation by the configuration of the second rOPD assembly (250, 550, 650, or 750 compensate for 240, 540, 640, or 740, [0037], [0043], [0061], [0073])..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mudge (US 8,717,573 B1) in view of Chan (US 2009/0153873 A1).
Regarding Claim 16, Mudge discloses the system of claim 1; however, it is silent ragarding, wherein the combining optical element is a second beam splitter, such that the system is a Mach-Zehnder-type interferometric system.
The use of Mach-Zehnder-type interferometers is exceedingly well-known in the art as an alternative configuration. Chan discloses the use of interferometers comprising an optical-path-length changing optical element 9 into and from the optical path of the reference light ([0203]) in a Michelson interferometer and specifies that it is also possible to employ an interferometer such as a Mach-Zehnder type interferometer ([0088], [0091], [0175], [0191], [0281], [0295]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a Mach-Zehnder-type interferometric system instead of the Michelson-type interferometric system of Mudge as these are art known equivalents used interchangeably.

Allowable Subject Matter
Claims 2-5, 7-11, and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7161679 B2 and US 20030117629 A1 disclose an interferometer spectrometer that has reduced alignment sensitivity by including a rotatable scanner plate 22 to generate/adjust the OPD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877